Exhibit 10.42

PROMISSORY NOTE

[g2017030321102605620728.jpg]

December 14, 2016

 

FOR VALUE RECEIVED, the undersigned AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a
Delaware limited partnership ("Borrower"), promises to pay to the order of
BANKERS TRUST COMPANY ("Bank") at its office at 453 7th street, Des Moines, Iowa
50309, [g2017030321102606020729.jpg]or at such other place as the holder hereof
may designate, in lawful money of the United States of America and in
immediately available funds, the principal sum of Twenty Million Dollars
($20,000,000), or so much thereof as may be advanced and be outstanding, with
interest thereon, to [g2017030321102606120730.jpg]be computed on each advance
from the date of its disbursement as set forth herein.
[g2017030321102606120731.jpg]

INTEREST:

(a)Interest. The interest rate on this Note is subject to change from time to
time based on changes in an independent index which is the 30-Day London
Interbank Offered Rate (LIBOR) as published in the Wall Street Journal (the
"Index"). The Index is not necessarily the lowest rate charged by Bank on its
loans. If the Index becomes unavailable during the term of this loan, Bank
[g2017030321102606320732.jpg]may designate a substitute index after notifying
Borrower. Bank will tell Borrower the current Index rate upon Borrower's
request. The interest rate change will not occur more often than once each month
on the first day of each month. Borrower understands that Bank may make loans
based [g2017030321102606420733.jpg]on other rates as well. Interest on the
unpaid principal balance on this Note will be calculated as described in the
"Interest Calculation Method" paragraph using a rate equal to the Index in
effect from time to time plus 2.50%. NOTICE: Under no circumstances will the
interest rate on this Note be more than the maximum rate allowed by applicable
law.

(b)Interest Calculation Method. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

(c)Payment of Interest. Interest accrued on this Note shall be payable monthly
on the first day of each month, commencing January l, 2017.

(d)Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum equal to three
percent (3%) above the rate of interest from time to time applicable to this
Note.




--------------------------------------------------------------------------------

BORROWING AND REPAYMENT:

(a)Borrowing and Repayment. Subject to all terms of the Credit Agreement, the
loan evidenced by this Note may be advanced in one or more advances up to the
total principal amount set forth above, provided that the loan is not a
revolving loan and any advances repaid shall not be available for reborrowing.
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for any Borrower, which balance may be endorsed
hereon from time to time by the holder. Each advance hereunder shall be repaid
in accordance with the terms of the Credit Agreement, and with all outstanding
principal and any accrued and unpaid interest due and payable in full on March
31, 2017.

(b)Advances. Advances hereunder, to the total amount of the principal sum stated
above, may be made by the holder at the oral or written request of (i) Craig S.
Allen or Chad L. Daffer, any one acting alone, who are authorized to request
advances and direct the disposition of any advances until written notice of the
revocation of such authority is received by the holder at the office designated
above, or (ii) any person, with respect to advances deposited to the credit of
any deposit account of Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account. The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by Borrower.

(c)Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of the
Credit Agreement. Any Event of Default under the Credit Agreement shall
constitute an "Event of Default" under this Note.

MISCELLANEOUS:

(a)Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder's option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and [g2017030321102607120734.jpg]terminate. Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys' fees, reasonably
expended or incurred by the holder in connection with the enforcement of the
holder's rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to any Borrower or any other person or entity.

(b)Obligations Joint and Several. Should more than one person or entity sign
this [g2017030321102607320735.jpg]Note as a Borrower, the obligations of each
such Borrower shall be joint and several.

(c)Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Iowa.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
[g2017030321102607520736.jpg]written above.

 

 

AMERICA FIRST MULTIFAMILY INVESTORS, L.P.

 

 

 

By: AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership, its general partner

 

 

 

 

By: BURLINGTON CAPITAL LLC, a Delaware limited liability company, its general
partner

 

 

 

 

 

By:

/s/ Craig S. Allen

 

 

 

 

 

 

Name:

Craig S. Allen

 

 

 

 

 

 

Title

Chief Financial Officer

 

 